DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an information processing system comprising the server apparatus of claim 1 and the mobile shop.” The scope of the mobile shop is not defined (neither in claim 1 nor in claim 9), much less in terms of structural limitations that would specifically limit the scope of the mobile shop. A mobile shop could be a business, for example, which does not impart any clear metes and bounds, particularly in terms of limiting structural elements needed to define an apparatus. This renders claim 9 vague and indefinite.
Claim 10 is directed to “a control apparatus to be mounted in a mobile shop and configured to transmit and receive information to and from a server apparatus and to control the mobile shop” (preamble of claim 10); however, the body of claim 10 never defines the scope of the control apparatus. An apparatus is defined by limiting structural elements and no such limiting structural elements are recited in claim 10, much less that define the control apparatus set forth in the preamble of the claim. This renders claim 10 vague and indefinite. Furthermore, claim 11 recites “a non-transitory computer readable medium storing a program which, when executed by a computer, causes the computer to operate as the control apparatus of claim 10.” Without the scope of the control apparatus being clear in claim 10, the scope of causing a computer to operate as the control apparatus of claim 10 is unclear as well, thereby rendering claim 11 vague and indefinite.
Claim 12 recites “a mobile shop comprising the control apparatus of claim 10 and a facility for reconfiguring the food product.” Without the scope of the control apparatus being clear in claim 10, the scope of the mobile shop comprising the control apparatus of claim 10 is unclear as well. Additionally, claim 12 is presumed to be meant to be an apparatus claim and apparatus claims are defined by limiting structural elements. It is also not clear what the limiting structural elements of a ‘facility” would be. The metes and bounds of the mobile shop are not clearly set forth in claim 10; therefore, claim 12 is vague and indefinite.
Claim 13 recites “a non-transitory computer readable medium storing a program which, when executed by a computer capable of input and output of information, causes the computer to operate as the shop terminal apparatus and communicate with the server apparatus of claim 1.” It is not clear what the metes and bounds of operating as the shop terminal apparatus are. The shop terminal apparatus in claim 1 is not a limiting element of the apparatus of claim 1. The controller of claim 1 is configured to receive information from a shop terminal apparatus, but the shop terminal apparatus is not explicitly set forth as a limiting element of the apparatus of claim 1 and the shop terminal apparatus is not explicitly associated with any functional language. Therefore, stating that a computer is caused to operate as the shop terminal apparatus (as recited in claim 13) does not define the operations that the computer is programmed to perform, thereby rendering claim 13 vague and indefinite.
Claim 14 recites “a non-transitory computer readable medium storing a program which, when executed by a computer capable of input and output of information, causes the computer to operate as the consumer terminal apparatus and communicate with the server apparatus of claim 3.” It is not clear what the metes and bounds of operating as the consumer terminal apparatus are. The consumer terminal apparatus in claim 3 is not a limiting element of the apparatus of claim 3. The controller of claim 3 is configured to receive a request from a consumer terminal apparatus, but the consumer terminal apparatus is not explicitly set forth as a limiting element of the apparatus of claim 3 and the consumer terminal apparatus is not explicitly associated with any functional language. Therefore, stating that a computer is caused to operate as the consumer terminal apparatus (as recited in claim 14) does not define the operations that the computer is programmed to perform, thereby rendering claim 14 vague and indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to a strategy of utilizing expiring food products to yield reconfigured food products and facilitating provision of the food items and reconfigured food products among various parties, without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-10, 12), Article of Manufacture (claims 11, 13-14), Process (claims 15-20)
2A – Prong 1: Judicial Exception Recited?
Yes – Aside from facilitating electronic communications among various parties, the claims are directed to a strategy of utilizing expiring food products to yield reconfigured food products and facilitating provision of the food items and reconfigured food products among various parties. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to managing food product procurement and sales, which is an example of marketing, sales, and interpersonal communications (i.e., organizing human activity).
The dependent claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – Claims 1-8 include a server apparatus comprising a communication interface and a controller (in communication with other apparatuses, a shop terminal apparatus, and a mobile shop) (in claims 1-8) as well as the controller being in communication with a consumer terminal apparatus (in claims 3-7). Claim 9 includes an information processing system comprising the server apparatus of claim 1 and the mobile shop. Claim 10 includes a control apparatus. Claims 11 and 13-14 include a non-transitory computer readable medium storing a program which, when executed by a computer, causes the computer to operate as the control apparatus of claim 10, the shop terminal apparatus of claim 1, and the consumer terminal apparatus of claim 3, respectively. Claim 12 includes a mobile shop comprising the control apparatus of claim 10 and a facility. Claims 15-20 include a server apparatus (communicating with a shop terminal apparatus and a mobile shop) as well as the server apparatus being in communication with a consumer terminal apparatus (claims 17-18). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 17-28).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0334628) in view of Shuldman et al. (US 2020/0104788).

[Claim 1]	Goldberg disclose a server apparatus (¶¶ 85, 130, 188) comprising:
	a communication interface (¶¶ 64, 85, 110, 129-130); and
	a controller configured to transmit and receive information to and from other apparatuses via the communication interface (¶¶ 57, 64, 85, 110, 129-130),
	wherein the controller is configured to:
	receive, from a shop terminal apparatus of a shop, information on a food product to be collected (¶ 66 – “The other product information (e.g., expiration date, use by date, sell by date, price, location of storage or transit, source name, rating (Grade A; Premium), category (large, small, lean, fat, organic, natural, conventional, sourced locally, free range, cruelty free, gluten free, peanut free, low sodium, sugar free, low sugar, Kosher, Halal), etc.) may be received by the inventory management subsystem from any appropriate entity, such as a source farm or other entity within the food supply chain.”); 
	transmit, to a mobile shop configured to collect the food product, a reconfiguration procedure for reconfiguring an ingredient included in the food product to yield a reconfigured food product (¶ 196 – Mobile fulfillment facilities (e.g., trucks) may fulfill an order for one or more selected food items; ¶ 205 – “At 1602, at least one processor receives one or more indications of selections of instances of food items for an order. The selections may be received, for example, as get or request commands from a Webpage, or as a user selection via an application executing on a processor-based device operated by a user. For example, the user provide selections that indicate a type of food item (e.g., beef, steak), a type of cut (New York), a weight or approximate weight, an amount or extent of marbling, a desired level of doneness (e.g., rare, medium, well done), and/or a specific manner of cooking (e.g., grilled, seared, broiled).”; ¶ 206 – “At 1604, at least one processor causes two or more of instances of selected food items to be automatically prepared as an assembled food item, meal kit, and/or prepared food item. For example, the processor may send commands or cause commands to be sent to control systems of one or more robotic vehicles, one or more robotic appendages (e.g., motor controller), conveyors to cause the robotics and/or conveyors to automatically retrieve instances of food items, and in some cases may automatically assemble the instances of food items into an assembled food item r meal kit and/or the processor may cause instructions to be presented on one or more displays (e.g., display screen; augmented reality displays) that prompt one or more humans to prepare the instances of food items. For instance, one or more machines or humans may assemble dough, tomato sauce, cheese and toppings into an assembled food item (e.g., pizza, calzone), and optional par-bake or bake the assembled food item. The assembled food item may then be packaged.”); and
	prompt the mobile shop to sell the reconfigured food product (¶¶ 196, 206).
	Goldberg explains that a consumer may order individual food items and specify if and how they want the food items prepared and/or assembled into a meal kit (as discussed above and also as seen in ¶¶ 182, 205-206), which is an example of a reconfigured food product. Goldberg does not explicitly disclose that the reconfigured food product necessarily has an expiration date later than an expiration date of the food product. Goldberg does, however, identify food items approaching a spoilage deadline and can offer a discount for items that have reached a certain level of ripeness (Goldberg: ¶¶ 194, 197), which are examples of determining that a food item is expiring. Shuldman discloses that “[m]enu specials may be determined based on the report of the menu items which contain one or more of the expiring food items. For example, the report can be used by the restaurant manager to determine whether it would be advantageous to run a special which includes an expiring food item. For example, if the report shows that a large amount of chicken will expire in the next two days, a special on chicken sandwiches can be run until the chicken is used or expires. Further, the system may generate a list of possible specials based on the expiring food items and the current or possible menu items, or even specify a recipe that might change the state of the item in order to extend the life of the item, such as using expiring chicken in chicken soup or baking the chicken for use in chicken sandwiches.” (Shuldman: ¶ 34). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goldberg such that the reconfigured food product has an expiration date later than an expiration date of the food product in order to help reduce food waste in the restaurant industry and in other food delivery industries (as suggested in ¶ 36 of Shuldman – “Tracking how much food has expired and gone to waste will enable a manager (or the system in the event of automatic inventory management) to make inventory level adjustments (how much chicken is kept on hand) as well as adjust the timing of inventory ordering to reduce waste from food expiration.”).
[Claim 2]	Goldberg disclose wherein the reconfiguration procedure includes a procedure to cook an ingredient included in the food product to be collected, to remove the ingredient, or to replace the ingredient with an ingredient included in another food product (¶ 205 – “At 1602, at least one processor receives one or more indications of selections of instances of food items for an order. The selections may be received, for example, as get or request commands from a Webpage, or as a user selection via an application executing on a processor-based device operated by a user. For example, the user provide selections that indicate a type of food item (e.g., beef, steak), a type of cut (New York), a weight or approximate weight, an amount or extent of marbling, a desired level of doneness (e.g., rare, medium, well done), and/or a specific manner of cooking (e.g., grilled, seared, broiled).”; ¶ 206 – “At 1604, at least one processor causes two or more of instances of selected food items to be automatically prepared as an assembled food item, meal kit, and/or prepared food item. For example, the processor may send commands or cause commands to be sent to control systems of one or more robotic vehicles, one or more robotic appendages (e.g., motor controller), conveyors to cause the robotics and/or conveyors to automatically retrieve instances of food items, and in some cases may automatically assemble the instances of food items into an assembled food item r meal kit and/or the processor may cause instructions to be presented on one or more displays (e.g., display screen; augmented reality displays) that prompt one or more humans to prepare the instances of food items. For instance, one or more machines or humans may assemble dough, tomato sauce, cheese and toppings into an assembled food item (e.g., pizza, calzone), and optional par-bake or bake the assembled food item. The assembled food item may then be packaged.”).
[Claim 3]	Goldberg discloses wherein the controller is configured to:
	receive, from a consumer terminal apparatus, a request for the mobile shop to patrol to a predetermined location (¶¶ 76-82 – A mobile shop may be given instructions to prepare certain food items and deliver them to a location specified by a consumer for delivery or pickup); and
	instruct the mobile shop to patrol to the predetermined location (¶¶ 76-82 – A mobile shop may be given instructions to prepare certain food items and deliver them to a location specified by a consumer for delivery or pickup).
[Claim 6]	Goldberg discloses wherein the reconfiguration procedure is received from the consumer terminal apparatus (¶ 196 – Mobile fulfillment facilities (e.g., trucks) may fulfill an order for one or more selected food items; ¶ 205 – “At 1602, at least one processor receives one or more indications of selections of instances of food items for an order. The selections may be received, for example, as get or request commands from a Webpage, or as a user selection via an application executing on a processor-based device operated by a user. For example, the user provide selections that indicate a type of food item (e.g., beef, steak), a type of cut (New York), a weight or approximate weight, an amount or extent of marbling, a desired level of doneness (e.g., rare, medium, well done), and/or a specific manner of cooking (e.g., grilled, seared, broiled).”; ¶ 206 – “At 1604, at least one processor causes two or more of instances of selected food items to be automatically prepared as an assembled food item, meal kit, and/or prepared food item. For example, the processor may send commands or cause commands to be sent to control systems of one or more robotic vehicles, one or more robotic appendages (e.g., motor controller), conveyors to cause the robotics and/or conveyors to automatically retrieve instances of food items, and in some cases may automatically assemble the instances of food items into an assembled food item r meal kit and/or the processor may cause instructions to be presented on one or more displays (e.g., display screen; augmented reality displays) that prompt one or more humans to prepare the instances of food items. For instance, one or more machines or humans may assemble dough, tomato sauce, cheese and toppings into an assembled food item (e.g., pizza, calzone), and optional par-bake or bake the assembled food item. The assembled food item may then be packaged.”).
[Claim 8]	Goldberg discloses wherein the reconfigured food product is reconfigured based on ingredients included in food products collected from a plurality of shops (¶¶ 87, 134, 182, 185, 196, 202 – Food products may be provided by various sources, picked up, and delivered to consumers; ¶ 66 – “The other product information (e.g., expiration date, use by date, sell by date, price, location of storage or transit, source name, rating (Grade A; Premium), category (large, small, lean, fat, organic, natural, conventional, sourced locally, free range, cruelty free, gluten free, peanut free, low sodium, sugar free, low sugar, Kosher, Halal), etc.) may be received by the inventory management subsystem from any appropriate entity, such as a source farm or other entity within the food supply chain.”; ¶ 206 – “At 1604, at least one processor causes two or more of instances of selected food items to be automatically prepared as an assembled food item, meal kit, and/or prepared food item.).
[Claim 9]	Claim 9 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies.
[Claim 10]	Claim 10 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, as seen in ¶¶ 87, 134, 182, 185, 196, 202 of Goldberg, food products may be provided by various sources, picked up, and delivered to consumers. Mobile fulfillment facilities (e.g., trucks) may fulfill an order for one or more selected food items (Goldberg: ¶ 196). Instructions are provided to those facilitating food retrieval, preparation, and delivery. For example, Goldberg states,  “At 1604, at least one processor causes two or more of instances of selected food items to be automatically prepared as an assembled food item, meal kit, and/or prepared food item. For example, the processor may send commands or cause commands to be sent to control systems of one or more robotic vehicles, one or more robotic appendages (e.g., motor controller), conveyors to cause the robotics and/or conveyors to automatically retrieve instances of food items, and in some cases may automatically assemble the instances of food items into an assembled food item r meal kit and/or the processor may cause instructions to be presented on one or more displays (e.g., display screen; augmented reality displays) that prompt one or more humans to prepare the instances of food items. For instance, one or more machines or humans may assemble dough, tomato sauce, cheese and toppings into an assembled food item (e.g., pizza, calzone), and optional par-bake or bake the assembled food item. The assembled food item may then be packaged.” (Goldberg: ¶ 206) Therefore, Goldberg addresses the limitation “the control apparatus is configured to output an instruction to collect the food product from the shop, reconfigure the food product, and sell the reconfigured food product.”
[Claim 11]	Claim 11 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Goldberg and Shuldman disclose a non-transitory computer readable medium storing a program which, when executed by a computer, causes the computer to operate as the control apparatus of claim 10 (Goldberg: ¶¶ 209-211; Shuldman: fig. 1; ¶¶ 29-30, 44).
[Claim 12]	Claim 12 recites limitations already addressed by the rejection of claim 10 above; therefore, the same rejection applies. It is noted that Goldberg’s mobile shop (e.g., a truck) may be the facility for reconfiguring the food product.
[Claim 13]	Claim 13 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Goldberg and Shuldman disclose a non-transitory computer readable medium storing a program which, when executed by a computer capable of input and output of information, causes the computer to operate as the shop terminal apparatus and communicate with the server apparatus of claim 1 (Goldberg: ¶¶ 209-211; Shuldman: fig. 1; ¶¶ 29-30, 44).
[Claim 14]	Claim 14 recites limitations already addressed by the rejection of claim 3  above; therefore, the same rejection applies. Furthermore, Goldberg and Shuldman disclose a non-transitory computer readable medium storing a program which, when executed by a computer capable of input and output of information, causes the computer to operate as the consumer terminal apparatus and communicate with the server apparatus of claim 3 (Goldberg: ¶¶ 209-211; Shuldman: fig. 1; ¶¶ 29-30, 44).
[Claims 15-17, 19-20]	Claims 15-17 and 19-20 recite limitations already addressed by the rejections of claims 1-3, 8, and 10 above; therefore, the same rejections apply.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0334628) in view of Shuldman et al. (US 2020/0104788), as applied to claims 1, 3, 15, and 17 above, in view of Falcone et al. (US 2014/0330738).
[Claim 4]	Goldberg discloses that food items may be ordered by and delivered to consumers (as discussed above); however, Goldberg does not explicitly disclose wherein:
	a request, designating a predetermined time slot, for the mobile shop to patrol to the predetermined location is transmitted from the consumer terminal apparatus; and
	the controller is configured to instruct the mobile shop to patrol to the predetermined location at the predetermined time slot.
	Falcone discloses that customers may, via an electronic interface, request delivery of a food item by a mobile shop during a predetermined location at a predetermined time (Falcone: fig. 4; ¶¶ 24, 33, 44, 52, 54, 72) and the mobile shop is given routing information to complete the accepted deliveries accordingly (Falcone: ¶¶ 29, 34-40, 50, 72-79). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goldberg wherein:
	a request, designating a predetermined time slot, for the mobile shop to patrol to the predetermined location is transmitted from the consumer terminal apparatus; and
	the controller is configured to instruct the mobile shop to patrol to the predetermined location at the predetermined time slot
in order to “provide a strategic business platform that is optimized to maximize revenue while achieving the lowest possible operating expense (OpEx) and capital expense (CapEx) per dollar of revenue” (Falcone: ¶ 27) while “convert[ing] a highly random process into a more sensibly managed collaborative process that allows the company to more consistently meet the customer’s expectations” (Falcone: ¶ 7).
[Claim 18]	Claim 18 recites limitations already addressed by the rejection of claim 4 above; therefore, the same rejection applies.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0334628) in view of Shuldman et al. (US 2020/0104788) in view of Falcone et al. (US 2014/0330738), as applied to claims 1, 3, and 4 above, in view of Filimonau et al. “An Exploratory Study of Food Waste Management Practices in the UK Grocery Retail Sector.” Journal of Cleaner Production 167 (2017) 1184-1194.
[Claim 5]	Goldberg, Shuldman, and Falcone do not explicitly disclose wherein the predetermined time slot is a time slot after the shop closes. It is noted that the limitation “wherein the predetermined time slot is a time slot after the shop closes” does not affect the structural or functional limitations of the claim and, thus, does not serve to patentably distinguish the claim over the prior art. Nevertheless, Filimonau describes a “food cloud” as follows:
‘At store level we now have the “food cloud”. Any edible food which is due to go outdate on that day is now donated to local charities to feed homeless or goes to food banks. Food cloud is a phone app, charities register with us and it then processes when it comes at the end of the day of the expiration date, the manager of the store uploads to the app what we have available and charities can come and collect’ (T1) (Filimonau: p. 1191)

In other words, charities in need of food that is about to expire are informed at the end of the day to collect available food, which implies that the store makes the food available for use by another entity around store closing time (i.e., the end of the day). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goldberg-Shuldman-Falcone combination wherein the predetermined time slot is a time slot after the shop closes in order to allow the store a chance to sell its food items as long as it reasonably can to in-store customers while creating an alternative means of disposing of food inventory by selling off and/or donating soon-to-be-expired food items to other entities who might still be able to use the expiring food items, thereby decreasing food waste and possibly allowing the store to still make some revenue off of these items (e.g., by selling these items to customers ordering food via a mobile shop). This arrangement also facilitates the chance for intermediate vendors (such as mobile shops) and customers to benefit from any discounts offered for expiring, but still usable, food items.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0334628) in view of Shuldman et al. (US 2020/0104788), as applied to claims 1 and 3 above, in view of Frehn et al. (US 2014/0324607).
[Claim 7]	Goldberg discloses that multiple consumers may order food items (Goldberg: abstract); however, Goldberg does not explicitly disclose wherein the reconfiguration procedure is received from another consumer terminal apparatus. However, Frehn discloses that a first patron may create a custom food order and authorize that custom food order to be shared with a second patron (Frehn: ¶ 86). The second patron may, via another device, be given the option to order the first patron’s custom food order (Frehn: fig. 5). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goldberg wherein the reconfiguration procedure is received from another consumer terminal apparatus in order to promote food orders, including custom food orders, that might be of interest to multiple customers, thereby encouraging an increase in sales.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dulski et al. (US 2021/0406545) – Recommends recipes based on available food items.
	Iwase et al. (US 2002/0165803) – Recommends substitute ingredients for a recipe.
	Klein et al. (US 2020/01054949) – Uses appropriate modules on a food truck to provide specific food items, particularly food items in demand.
	Goldberg (US 2020/0167722) – Facilitates farm-to-table food delivery (¶ 82) and provides off-menu items, substitute items, customized menu items, meals, etc. (¶ 219).
	Chan et al. (US 2015/0019354) – Warns customers if an ingredient is out of stock and may reschedule a delivery (¶ 32).
	Uchida (JP-2013122706-A) – Discloses a food material purchase system.
	Shibuya (JP-2002366626-A) – Discloses an order management system that generates menu substitutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683